[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM ON MOTION FOR CLARIFICATION ANDSCHWEITZER'S MOTION FOR SUMMARY JUDGMENT
On December 19, 1994 I filed a Memorandum of Decision dated December 2, 1994 granting a Motion for Summary Judgment filed by Defendant Morelli on April 22, 1994. When I heard that motion on August 29, 1994 I also heard a companion Motion for Summary Judgment filed by Defendant Schweitzer dated April 28 raising identical issues. Schweitzer's Motion for Summary Judgment as to the First and Third Counts of the complaint is hereby granted based on my memorandum addressed to the Morelli motion.
Wagner, J.